Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-18-00074-CV

                           IN THE INTEREST OF H.D.S., a Child

                  From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017EM504610
                         Honorable Nick Catoe Jr., Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Appellant
is unable to afford payment of court costs; no costs are taxed in this appeal. See TEX. R. APP.
P. 20.1; TEX. R. CIV. P. 145.

       SIGNED May 30, 2018.


                                                _________________________________
                                                Patricia O. Alvarez, Justice